Order entered October 5, 2016




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-00983-CV

                        FRIEDMAN & FEIGER, L.L.P., Appellant

                                            V.

                             DEION L. SANDERS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-02996-2016

                                        ORDER
        The Court GRANTS appellant’s October 3, 2016 motion for extension of time to file

appellant’s brief.

        We ORDER appellant to file the brief within TWENTY-FOUR DAYS from the date of

this order.

                                                  /s/   CRAIG STODDART
                                                        JUSTICE